In this case the indictment was as follows:
"The Grand Jurors of the State of Florida, empanelled and sworn to inquire and true presentment make in and for the body of the county of Bradford, State of Florida, upon their oaths do present that Perry Johns, Newt Johns, John Prescott and Raymond Prescott, on the 29th day of July, A.D. 1931, and in the County of Bradford and State of Florida, aforesaid, did unlawfully attempt to steal, take and carry away two sows (hogs) of the value of $25.00 each, *Page 262 
and Five pigs (hogs) of the value of $2.00 each, all of a total value of the said Two sows and Five pigs of $60.00, a better and more particular description of said hogs being to the Grand Jury unknown. The said sows and pigs (hogs) being property goods and chattels of J. W. Prevatt, then and there being found, did attempt to feloniously steal, take and carry away.
"Against the form of the statute in such case made and provided, to the evil of all others in like case offending and against the peace and dignity of the State of Florida."
The Court is of the opinion that the indictment is fatally defective in that it does not allege that the defendants, in attempting to commit the crime of larceny of hogs, in such attempt did any act toward the commission of such offense, nor does the indictment show of what the alleged attempt consisted. See Section 7544 C. G. L. 5403 R. G. S. Hogan v. State, 50 Fla. 86,39 Sou. Rep. 464, 7 Ann. Cas. 139; Turner v. State 100 Fla. 1078,130 Sou. Rep. 617.
Reversed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., and BIRD, Circuit Judge, concur.